In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-20-00252-CV
                                __________________

                          JAWARSKI KING, Appellant

                                          V.

                 COLLECTION ACCT. CO., Appellee
__________________________________________________________________

             On Appeal from the County Court at Law No. 1
                        Jefferson County, Texas
                        Trial Cause No. 135,690
__________________________________________________________________

                           MEMORANDUM OPINION

      The trial court signed a final judgment on November 5, 2020. Appellant

Jawarski King filed a notice of appeal but failed to file a brief. On February 19, 2021,

we notified the parties that the reporter’s record had not been filed because the

reporter’s fee had not been paid and that the appeal would be submitted on the clerk’s

record alone unless payment arrangements were made with the court reporter or a

motion explaining the need for additional time to file the record was filed.




                                           1
      On April 5, 2021, we informed the parties that the Court had received a notice

from the court reporter that, due to Appellant’s failure to pay for the record, no

reporter’s record had been filed, and we informed the parties that the case was

submitted on the clerk’s record alone and that Appellant’s brief was due on May 5,

2021. On May 18, 2021, we notified the parties that Appellant’s brief was past due

and had not been filed and the appeal would be submitted on the record alone unless

we received a brief and motion for extension of time by May 28, 2021, and we

warned Appellant that the failure to file a brief could result in dismissal of the appeal

for want of prosecution. See Tex. R. App. P. 38.8(a)(1).

      In the absence of a brief assigning error for appellate review, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1); Tex. R. App. P.

42.3(b).

      APPEAL DISMISSED.

                                                    PER CURIAM


Submitted on July 28, 2021
Opinion Delivered July 29, 2021

Before Kreger, Horton, and Johnson, JJ.




                                           2